DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-18 and 21-22 are pending of which claims 1, 7 and 16 are in independent form.  Claims 1-18 and 21-22 are rejected under 35 U.S.C. 103.

Response to Amendments and Arguments
The claim amendments and arguments filed on August 4, 2020 as part of the Request for Continued Examination as they apply to the 35 U.S.C. 102(a)(1) rejections of the independent claims have been fully considered.  On pages 10-11 of the remarks, Applicant’s representative appears to argue that the Ebiyama reference does not disclose, maintaining…for each key value stored by the data store, a corresponding key log indicating a current aggregate value of 
the key value, …updating the current aggregate value of the key value to reflect the new aggregate value [, and] wherein the new aggregate value differs from the one or more data values in the data store updated in accordance with the event as substantially recited in the independent claims.  Examiner is persuaded by the claim amendments and arguments.  Examiner has applied a new reference to address the claims as amended detailed in the rejection below.


Claim Objections
Claim 12 is objected to because of the following informalities: the record lacks antecedent basis.  For purposes of examination and in an effort to provide compact prosecution Examiner is interpreting the record as a wherein a record storing the aggregate data value includes only the aggregate value and a timestamp.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, 12-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prakash et al. U.S. Pub. No. 2016/0104251 (hereinafter “Prakash”).
Regarding independent claim 1, Prakash discloses:
maintaining, in a data store for each of a number of event types, one or more key- value mappings between the event type and a different set of key values, the one or more key- value mappings indicating each key value in the different set of key values that is affected by an event of the event type as well as instructions for updating the key value (Prakash at paragraph [0015] discloses storing information in a plurality of schemas including in a data store.  Additionally, event types such as deposit, withdrawal or purchase transaction mapped to various accounts and sometimes the same account, such as a Paypal account purchase disclosed in paragraph [0032] being linked to a bank account, the bank account also being linked to a debit card, or a credit card linked to its own account, with different instructions or mappings on how to update the data value or account balance such as add the key value or transaction amount to the account in the case of a deposit event or subtract the transaction amount from the account in the case of a purchase or withdrawal from a bank account, and additionally each of the event types being mapped to financial analysis including maintain aggregate values such as expenses over time (See Prakash at paragraph [0051]).)  

maintaining, in the data store for each key value stored by the data store, a corresponding key log indicating a current aggregate value of the key value (Prakash at paragraph [0031] discloses in part the following:
…As mentioned above, the finance data aggregator 160 collects and maintains the user's financial and purchase-related data in the database 162, which is stored in memory at the finance data aggregator 160. The user's financial and, purchase-related data is received periodically or continuously by the finance data aggregator 160 from, the one or more method of payment vendor devices 170, 178, and/or other electronic devices, using, e.g., a "push" method of obtaining data, in which the one or more method or as electronic commerce transactions are completed by the user); or a "pull" method of obtaining data, in which the one or more method of payment vendor devices 170, 178 transmits the user's data, to the finance data aggregator 160 in response to prompting by the finance data aggregator 160.

Additionally, Prakash at paragraph [0018] discloses keeping up to date financial information, analysis and advice, including the use of purchase history information and lastly, Prakash at paragraph [0051] discloses keeping track of a user’s purchase history [i.e., key log] including total expenses over a time period [i.e., current aggregate value].)

receiving an indication of an event including information associated with the event, wherein one or more data values in the data store are to be updated in accordance with the event, the one or more data values being separate from the set of key values (Prakash at paragraphs [0032] and [0034] discloses tracking user’s financial and purchase history, including account balances as the user engages in electronic transactions.  Examiner is interpreting a transaction as reading on an event, an account balance reading on a data value, and a transaction amount, such as a transaction amount including in the financial analysis of a user’s expenses over a period of time as seen in Prakash at paragraph [0051] as reading on a key value.)

determining, from the information associated with the event, a set of key values relevant to the event, wherein the set of key values is determined by querying the data store based on an event type associated with the event and identifying a category of an item associated with the event (Prakash at paragraphs [0044] – [0045] discloses determining a plurality of values relative category of an item])

for each key value in the set of key values: identify a key-value mapping associated with the key value and event type from the data store as well as instructions for updating the key value; identifying, from the key log associated with the key value, a current aggregate value of the key value; calculating a new aggregate value for the key value based on the instructions for updating the key value included in the key-value mapping; updating the current aggregate value of the key value to reflect the new aggregate value; and recording the new aggregate value and an update time in the key log associated with the key value, wherein the new aggregate value differs from the one or more data values in the data store updated in accordance with the event (Prakash at paragraph [0018] discloses in part, “The finance data aggregator 160 interfaces with one or more method of payment vendor devices 170, 178, responsively, periodically, or continuously (e.g. via one or more background processes), to collect and maintain the user's financial information, results of analysis, and information relating to the user's history of electronic commerce transactions.”  Examiner is interpreting Prakash in the above cited paragraph as disclosing maintaining financial information such as banking information and account balances as seen in Prakash at paragraph [0032] as reading on data values, such that when a transaction is made at a vendor, the account balance of the account used to make the purchase is adjusted as well as a user’s purchase history [i.e., key log] and expense total over new aggregate value] as well as the tracking of other financial factors and totals as illustrated in Prakash at paragraphs [0044]-[0045] with the card reward analysis.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Prakash discloses: 
receiving a query request associated with the key value, the query request including a time period; identifying a past aggregate value from the key log based on the time period; and calculating a delta based on the current aggregate value and the past aggregate value (Prakash at paragraph [0045] discloses in part calculating a delta, “…Some examples of analysis provided by the financial impact analyzer module 216 include the change to the user's regular (e.g., weekly, biweekly, monthly, etc.) expenses that would likely occur if the contemplated electronic commerce transaction were to be completed…”  Additionally, Prakash at paragraph [0051] discloses a user inputting a request for financial analysis [i.e., query]).

Regarding dependent claim 4, all of the particulars of claim 1 have been addressed above.  Additionally, Prakash discloses: 
wherein determining a set of key values relevant to the event comprises: querying a key-value data store based on the identified category (Prakash at paragraph [0045] discloses a financial impact analyzer utilizing product/service information in its analysis.  Additionally, Prakash at paragraph [0048] discloses a product service analyzer module utilizing information obtained from the finance data aggregator along with product service information in providing financial analysis.)

Regarding dependent claim 5, all of the particulars of claims 1 and 4 have been addressed above.  Additionally, Prakash discloses:
receiving, from a user, an indication of a new key value; identifying one or more input variables related to the new key value; generating, based on the one or more input variables, a new key-value mapping to be associated with the new output variable; and updating the plurality of key-value mappings to include the new key-value mapping (Prakash at paragraph [0044] discloses user defined rules, more specifically, Prakash discloses, “The finance advisor module 200 interfaces pith the policies database 214 to determine user-specified preferences or rules relating to one or more methods of payment, products, services, vendors, transaction types, or benefits associated with any of the foregoing… the user have a preference for certain types of promotions or benefits… the user may have a particular goal in mind with respect to managing his or her finances…”  Examiner is of the position that Prakash in paragraph [0044] discloses user defined rules and goals reads on the above claim limitations because a user can identify a new key value such as minimize credit card balances, and identify input variables, such as the various user credit card accounts that impact the newly defined fey value.)
 
Regarding dependent claim 6, all of the particulars of claims 1 and 4-5 have been addressed above.  Additionally, Prakash discloses:
wherein the new key value is generated automatically (Prakash at paragraph [0017] – [0018] discloses a real time purchase support system including the financial analysis disclosed in the rejection of claim 4, upon initiation of a financial transaction [i.e., automatically].)

Regarding independent claim 7, claim 7 is rejected under the same rationale as claim 1.  With respect to the hardware limitations of claim 7, (See Prakash at Figure 1).
 
Regarding dependent claim 8, all of the particulars of claim 7 have been addressed above.  Additionally, Prakash discloses:
wherein the event notification is associated with a transaction (Prakash at paragraph [0018] discloses in part, “…the purchase support system 130 interfaces with a finance data aggregator 160 to, during an electronic commerce transaction initiated by the user of the mobile computing device 110…”)

Regarding dependent claim 9, all of the particulars of claim 7 have been addressed above.  Additionally, Prakash discloses:
wherein the event notification is received from a transaction processing network (Prakash at paragraph [0005] discloses in part, “FIG. 1 is a simplified block diagram of at least one embodiment of a system for conducting electronic commerce transactions.”)

Regarding dependent claim 10, all of the particulars of claim 7 have been addressed above.  Additionally, Prakash discloses:
wherein the event notification is generated automatically (Prakash at paragraph [0017] – [0018] discloses a system for conducting electronic commerce transactions including a purchase support system which is initiated [i.e., automatically] upon initiation of a transaction.  Additionally, Prakash at paragraph [0051] discloses automatically generating financial reports 
 
Regarding dependent claim 12, all of the particulars of claim 7 have been addressed above.  Additionally, Prakash discloses:
wherein the record includes only an aggregate value and a timestamp (Prakash at paragraph [0043] discloses storing configurable sets and subsets of user’s purchase history information including aggregate information and time information.)
 
Regarding dependent claim 13, all of the particulars of claim 7 have been addressed above.  Additionally, Prackash discloses:
wherein updating the set of key values associated with the set of key-value mappings comprises: determining information from the event notification relevant to the key value; and subjecting the determined information to a function included in the key-value mapping (Prakash at paragraph [0014] discloses in part, “…instruction blocks may be implemented using any suitable form of machine-readable instruction, such as software or firmware applications, programs, functions…”)

Regarding dependent claim 15, all of the particulars of claim 7 have been addressed above.  Additionally, Prakash discloses:
instructions further cause the event processing engine to update a set of derivative key values associated with the set of key-value mappings (Prakash at paragraph [0044] discloses tracking whether a user has met a particular goal, such as minimizing expenses or avoiding derivative key values…)

Regarding independent claim 16, claim 16 is rejected under the same rationale as claims 1 and 7.  Additionally, with respect to the set of factors…limitation, Prakash at paragraphs [0044] – [0045] discloses identifying a plurality of factors with respect to a transaction.
 
Regarding dependent claim 17, all of the particulars of claim 16 have been addressed above.  Additionally, Prakash discloses:
wherein the key-value log includes past data associated with updates to the key value (Prakash at paragraph [0051] discloses a purchase history and tracking total expenses over various time periods.)

Regarding dependent claim 18, all of the particulars of claim 16 have been addressed above.  Additionally, Prakash discloses:
wherein the event is a purchase transaction between two parties for a particular item, and wherein the plurality of factors includes at least one of a type associated with the item, information associated with the two parties, or information related to an amount of the transaction (Prakash at paragraphs [0044] – [0045] discloses using information related to specific products and transaction amounts in conducting the financial analysis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Bouchard et al. U.S. Pub. No. 2016/0005116 (hereinafter “Bouchard”).
Regarding dependent claim 3, all the particulars of claims 1-2 have been addressed above.  While Prakash at paragraph [0045] discloses calculating a delta, Prakash does not disclose: 
dividing the delta by the time period to determine an average rate of change for the key value over the time period.  In other words, Prakash does not disclose a rate of change calculation.
However, Bouchard does teach, dividing the delta by the time period to determine an average rate of change for the key value ovefr the time period.
…the historical information including actual and expected values of an event and the delta between the two at and after occurrences of the event, calculating an average change over time between the price and delta, calculating a standard deviation for the average change over time.  (See Bouchard at paragraph [0018]).

Both the Praksash reference and the Bouchard reference in the portions cited by the Examiner, are in the field of endeavor of conducting financial transaction analysis.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the financial analysis of transaction data, including delta calculations disclosed in Prakash, with the rate of change calculation taught in Bouchard to facilitate in .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash in  view of Athinathan U.S. Pub. No. 2017/0192879 (hereinafter “Athinathan”).
Regarding dependent claim 11, all the particulars of claim 7 have been addressed above.  While Prakash at paragraph [0015] discloses storing data or information in any suitable electronic arrangement or any file type, Prakash does not disclose:
wherein each key-value mapping of the set of key-value mappings comprise an xml file.
However, Athinathan at paragraph [0036] teaches an XML matching algorithm that compares stored key value pairs with XML data.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the storing of data in a plurality of structures and file types as disclosed in Prakash with the XML data mapping algorithm taught in Athinathan to facilitate in providing an event detection system capable of connecting with multiple platforms.  (See Athinathan at paragraph [0004]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Wadley et al. U.S. Pub. No. 2017/0344745 (hereinafter “Wadley”).
Regarding dependent claim 14, all the particulars of claims 7 and 13 have been addressed above.  While Prakash at paragraph [0014] discloses instruction blocks implemented through functions, Prakash does not disclose:
wherein the function is an edge function.

The nodes, fields, and edges in the first API may be read with an HTTP "Get" request [i.e., edge function]. The first request for initial data made to the first data source sent by sourcing engine 301 may include a data field identifying the user for which the data is requested. The sourcing engine 301 may further include specific fields or edges within the first request for initial data.  (See Wadley at paragraph [0038]).

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the transaction system updating values or implementing instructions using functions as disclosed in Prakash with the sourcing engine providing an edge function taught in Wadley to facilitate in controlling how data is updated.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Fineout et al. U.S. Pub. No. 2009/0307128 (hereinafter “Fineout”).
Regarding dependent claim 21, all of the particulars of claim 1 have been addressed above.  While Prakash discloses aggregating a plurality of transaction records by adding a new value to the current value, as seen in the rejection of claim 1, and Prakash at paragraph [0047] discloses including in the financial analysis leasing loan and joint ownership considerations, Prakash does not disclose:
wherein calculating the new aggregate value for the key value based on the instructions for updating the key value included in the key-value mapping comprises multiplying the current aggregate value of the key value by some multiple value and then adding a new value from the information associated with the event to the multiplied current aggregate value.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the transaction system aggregating values and conducting financial analysis including lending and joint ownership considerations as disclosed in Prakash with the multi-variable transaction system aggregation methods, such as a risk function over time, taught in Fineout to facilitate providing a user with financial analysis in regards to risk of loss (See Fineout at paragraph [0039]).
 
Regarding dependent claim 22, all of the particulars of claims 1 and 21 have been addressed above.  While Prakash discloses a transaction system updating and aggregating a plurality of transaction records, Prakash does not disclose:
wherein the multiple value is determined as being inversely proportional to an amount of time that has transpired between the event and a last update to the key-value.
However, Fineout teaches a multi-variable transaction system that at paragraph [0039] teaches in part, “…similar assets or other criteria, and the lender's risk as a function of time can be determined, so as to allow a lender to determine whether the cost of re-acquisition of the asset and depreciation of the assert may result in a loss to the lender. In this exemplary embodiment, the value of the asset as it depreciates over time…”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2010/0161677
The Abstract and Paragraph [0002] as it relates to efficiently maintaining aggregate records by updating aggregate records in response to transaction data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        



/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154